Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Socolinsky  (US 8587659) and Scales (US7787012) teach overlaying two images on a display device.
Socolinsky, Scales and the rest of the prior art of record do not teach or suggest “obtain system IMU data from an IMU of the head-mounted mixed-reality system; obtain external IMU data from an IMU of the external camera; based on the system IMU data and the external IMU data, determine an amount of movement that the system camera and/or the external camera have moved relative to one another since a time when the system camera image and the external camera image were generated; and based on the determined amount of movement, shift the bounding element to a new position in the overlaid image such that the shifted bounding element reflects an updated positional relationship between a field of view (FOV) of the system camera and a FOV of the external camera since the time when the system camera image and the external camera image were generated” recited in claims 1 and 11; and “obtain system IMU data from an IMU of the system; obtain external IMU data from an IMU of the external camera; based on the system IMU data and the external IMU data, generate a prediction indicating a predicted relative position that the external camera will be relative to the system camera at a determined future point in time; and based on said prediction, shift the bounding element to a new position in the overlaid image to reflect the predicted relative position of the external camera relative to the system camera” recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627